Citation Nr: 0308202	
Decision Date: 04/30/03    Archive Date: 05/06/03

DOCKET NO.  01-05 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a disability evaluation in excess of 10 
percent for gastroesophageal reflux disease.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from September 1980 to 
September 2000.       

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision dated in August 2000 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Togus, Maine, which granted service connection for 
gastroesophageal reflux disease and assigned a 10 percent 
evaluation.  The veteran expressed disagreement with the 
disability evaluation.  This matter was subsequently 
transferred to the RO in Buffalo, New York.    

In July 2001, this matter was remanded to the RO for 
additional development.  


FINDING OF FACT

The service-connected gastroesophageal reflux disease is 
principally manifested by recurring episodes of severe 
symptoms two or three times a year and by continuous moderate 
manifestations.  


CONCLUSION OF LAW

The criteria for a 20 percent disability evaluation for 
gastroesophageal reflux disease have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 
7305 (2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

Initial matters: Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA that 
amended VA regulations were published in the Federal Register 
in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The Board finds that all relevant evidence 
has been obtained with regard to the veteran's claim, and 
that the requirements of the VCAA have in effect been 
satisfied.

The veteran was afforded VA examinations in July 2000 and May 
2002 to determine the nature, extent, and severity of the 
service-connected gastroesophageal reflux disease.  Pertinent 
VA treatment records were obtained.  The veteran and his 
representative have been provided with a statement of the 
case that discusses the pertinent evidence, and the laws and 
regulations related to the claim, and essentially notifies 
them of the evidence needed by the veteran to prevail on the 
claim.  In letters dated in July 2001 and May 2002, the RO 
notified the veteran of the evidence needed to substantiate 
his claim and offered to assist him in obtaining any relevant 
evidence.  These letters gave notice of what evidence the 
veteran needed to submit and what evidence VA would try to 
obtain.  The Board finds that the VA notified the veteran and 
the veteran's representative of the information and any 
medical or lay evidence, not previously submitted, that is 
necessary to substantiate the claims.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Pertinent Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2002).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 
(2002).  

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2002). 

Under 38 C.F.R. § 4.20, evaluation by analogy is permitted 
where the rating schedule does not provide a specific 
diagnostic code to rate the disability.  38 C.F.R. § 4.20 
(2002).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

The Board notes that in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that evidence to be considered in the 
appeal of an initial assignment of a disability rating was 
not limited to that reflecting the then current severity of 
the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In Fenderson, the Court of Appeals for Veterans 
Claims (Court) also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126-127.

Under the provisions of Diagnostic Code 7305, duodenal ulcer, 
a 60 percent disability rating is assigned if the duodenal 
ulcer disability is severe with pain only partially relieved 
by standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, with manifestations of anemia and 
weight loss productive of definite impairment of health.  A 
40 percent disability rating is assigned if the disability is 
moderately severe with less than severe symptomatology but 
with impairment of health manifested by anemia and weight 
loss, or recurrent incapacitating episodes averaging 10 days 
or more in duration at least four or more times per year.  A 
20 percent disability evaluation is assigned if the 
disability is moderate with recurring episodes of severe 
symptoms two to three times per year averaging 10 days in 
duration, or with continuous moderate manifestations.  A 10 
percent disability evaluation is warranted if the disability 
is mild with recurring symptoms once or twice yearly.  
38 C.F.R. § 4.114, Diagnostic Code 7305 (2002). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  



Analysis

The RO assigned a 10 percent evaluation to the veteran's 
service-connected gastroesophageal reflux disease, by 
analogy, under the provisions of Diagnostic Code 7305 from 
October 1, 2000.  See 38 C.F.R. § 4.20.   

After a careful review of the evidence of record, and for the 
reasons expressed below, the Board finds that the evidence of 
record demonstrates the requisite objective manifestations 
for the assignment of a 20 percent disability evaluation for 
the service-connected gastroesophageal reflux disease under 
Diagnostic Code 7305.

Under Diagnostic Code 7305, a 20 percent disability 
evaluation is assigned if the disability is moderate with 
recurring episodes of severe symptoms two to three times per 
year averaging 10 days in duration, or with continuous 
moderate manifestations.  38 C.F.R. § 4.114, Diagnostic Code 
7305.

The medical evidence of record shows that the veteran's 
gastroesophageal reflux disease causes recurring episodes of 
severe symptoms two to three times per year.  The medical 
evidence shows that the veteran has exacerbations which 
require increased medication and medical treatment.  A July 
2000 VA examination report reflects an assessment of 
gastroesophageal reflux disease with some residuals of 
recurring hyperacidity requiring medication.  VA treatment 
records show that in March 2001, the veteran sought treatment 
for the gastroesophageal reflux disease.  He indicated that 
he was on ranitidine but he had to increase the dose on his 
own and he was taking the medication four times a day as 
required.  The veteran reported that he awakened at night 
with acid in his throat.  The impression was gastroesophageal 
reflux disease.  Lansoprazole was prescribed.  The veteran 
was advised to monitor his diet for triggers and not to eat 
or drink one hour before lying down.  A July 2001 VA 
treatment record indicates that the veteran had increasing 
abdominal discomfort and pain in the mid-epigastric area.  It 
was noted that the veteran was now using rabeprazole for his 
stomach discomfort with some relief.  The assessment was 
gastroesophageal reflux disease and rule out peptic ulcer 
disease.  A May 2002 VA examination report indicates that the 
veteran's symptoms were severe at night and disturbed his 
sleep.  It was noted that the veteran had been taking 
medication for the gastroesophageal reflux disease for six 
years and currently, he was on rabeprazole, one a day.  The 
diagnosis was gastroesophageal reflux disease, symptomatic 
but under control with medication.       

The medical evidence also shows that the gastroesophageal 
reflux disease causes continuous moderate manifestations.  
The medical evidence shows that the gastroesophageal reflux 
disease causes chronic manifestations and the veteran is on 
continuous medication for the gastroesophageal reflux 
disease.  The July 2000 VA examination report indicates that 
the veteran's reflux disease first occurred in 1998 and the 
veteran had been on Zantac since that time.  The veteran was 
placed on Zantac tablets, twice a day.  The veteran indicated 
that certain foods cause increased symptoms and he had to be 
careful in his diet.  Examination revealed a slight palpable 
tenderness to the epigastrium.  The rest of the abdomen was 
soft and nontender with no hepatosplenomegaly.  The 
assessment was gastroesophageal reflux disease with some 
residuals of recurring hyperacidity requiring medication.  VA 
treatment records show that in March 2001 and July 2001, the 
veteran sought medical treatment for increased symptoms of 
the gastroesophageal reflux disease.  The VA treatment 
records show that the veteran was continued on medication.  
The May 2002 VA examination report indicates that the veteran 
reported that he had symptoms of heartburn, nausea, vomiting, 
and a burning sensation in the throat occurring everyday 
since he was in service.  It was noted that symptoms were 
severe at night and disturbed his sleep.  It was also noted 
that the veteran has been taking medication for the 
gastroesophageal reflux disease for six years and currently, 
he was on rabeprazole, one a day.  The veteran indicated that 
since taking this medication and losing weight, there has 
been relief in his symptoms.  The veteran indicated that he 
now gets epigastric pain, heartburn, nausea and vomiting only 
when he eats spicy foods.  The diagnosis was gastroesophageal 
reflux disease, symptomatic, but under control with 
medication.   

The veteran himself has described continuous moderate 
manifestations and recurring episodes of severe symptoms two 
or three times a year.  In an April 2001 statement, the 
veteran indicated that the gastroesophageal reflux disease 
required him to take medication every day and the 
prescription he was on was too weak to control his condition.  
He reported that if he did not take his medication, he was in 
a great deal of discomfort which often resulted in vomiting.  
The veteran is competent to testify as to symptoms such as 
nausea and pain.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (the veteran and other lay persons are competent to 
testify as to the veteran's symptoms). 

Thus, the Board finds that the disability picture of the 
gastroesophageal reflux disease more closely approximates the 
criteria for the 20 percent rating since the evidence shows 
that the veteran has recurring episodes of severe symptoms 
two or three times a year and he also has continuous moderate 
manifestations.  The medical evidence shows that the veteran 
has recurring symptoms more than once or twice a year.   

The Board finds that the record does demonstrate the 
requisite objective manifestations for a disability 
evaluation in excess of 20 percent under Diagnostic Code 
7305.  The medical evidence does not establish that the 
gastroesophageal reflux disease is moderately severe with 
less than severe symptomatology but with impairment of health 
manifested by anemia and weight loss, or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times per year.  

There is no evidence of impairment of health manifested by 
anemia and weight loss.  The July 2000 VA examination report 
indicates that examination revealed that the veteran's state 
of nutrition was good.  A July 2001 upper gastrointestinal 
series was normal.  The May 2002 VA examination report 
indicates that physical examination revealed that the veteran 
was well-developed and well-nourished.  There was no clinical 
sign of anemia or jaundice.  Records of laboratory tests show 
normal blood cell count and liver function tests.  It was 
noted that an upper esophagogastroduodenoscopy in August 2001 
showed inflammation near the pylorus; the biopsy showed 
normal tissue.  

There is no evidence of recurrent incapacitating episodes.  
The July 2000 VA examination report indicates that the 
veteran denied any hospitalizations or surgeries.  The 
assessment was gastroesophageal reflux disease with some 
residuals of recurring hyperacidity requiring medication.  
The May 2002 VA examination report indicates that the veteran 
reported that since taking rabeprazole, once a day, and since 
losing weight, there has been relief in his symptoms.  The 
veteran reported that since being on rabeprazole, his 
symptoms have not interfered with his work or activities of 
daily living.  The diagnosis was gastroesophageal reflux 
disease, symptomatic but under control with medication.  
Thus, the Board finds that a disability evaluation in excess 
of 20 percent is not warranted under Diagnostic Code 7305.   

As discussed above, with regard to initial rating cases, 
separate ratings can be assigned to separate periods of time, 
based upon the facts found - a practice known as "staged 
ratings."  See Fenderson, supra.  The Board finds that staged 
ratings are not warranted in this case.  The Board has 
examined the record and finds that a 20 percent evaluation is 
warranted for the service-connected gastroesophageal reflux 
disease since October 1, 2000, the date after the date of 
separation from service.  There is no evidence that the 
veteran's service-connected disorder has met the criteria for 
a higher rating at any time since October 1, 2000.  It 
appears from the medical evidence that the disability has 
remained essentially constant over the entire period.  
Accordingly, a staged rating under Fenderson is not 
warranted.

In summary, a 20 percent disability evaluation for the 
service-connected gastroesophageal reflux disease is 
warranted under Diagnostic Code 7305 for the reasons and 
bases described above.  The benefit sought on appeal is 
granted to that extent.




ORDER

Entitlement to a 20 percent evaluation for gastroesophageal 
reflux disease is granted, subject to regulations governing 
the payment of monetary awards.



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

